Exhibit 21.1 SUBSIDIARIES OF OPLINK COMMUNICATIONS, INC. Name of Entity Jurisdiction of Formation Emit Technology Co., Ltd Taiwan OCP Asia Investment, Inc. Taiwan OCP Asia, Inc. Taiwan Oplink CommunicationsLimited Hong Kong Oplink Communications (HK)Limited Hong Kong Oplink HK I Limited Hong Kong Oplink HK II Limited Hong Kong Oplink International Ltd. Cayman Islands Oplink Macau Commercial Services Company Limited Macau, China Oplink Technology, Inc. Cayman Islands Optical Communication Products, Inc. Delaware Shanghai Oplink Communications, Inc. Shanghai, China Taiwan Oplink Communications, Inc. Taiwan Wuhan Oplink Smart-Command-Network Technology Co., Ltd Wuhan, China Zhuhai FTZ Oplink Communications, Inc. Zhuhai, China
